MARX, J.
Epitomized Opinion
Defendant made a motion for physical examination of plaintiff who claimed injuries caused by defendant’s negligence. The court conditioned granting of such motion upon consent of defendant to have examination made by a physician appointed by thé court instead of by defendant, and to tax fee of physician as part of costs. Defendant consented to the court selecting the physician. The physician *564selected made the examination, was called as a wi ness and examined by the court as to his qualifies tions and the result of his examination. The cou held:
1. In a' personal injury case the court has inherei power to appoint physicians as officers of the cou to make disinterested physical examinations n claimants, to testify as to the results thereof ar to tax the fee of the physicians as part of cos of the case. Feldcamp v. Trac. Co., 1 Abs. 5 followed.
2. In the opinion of the court, this is the ide method to be followed with expert evidence in pe sonal injury and other cases, and tends to eleva the dignity of the expert, and the practice has b come thoroughly established in this court.